— Judgment unanimously affirmed without costs. Memorandum: We reject defendant Celotex Corporation’s challenges to various pretrial evidentiary rulings for the reasons stated in the memorandum in Rogacki v Acands, Inc. ([appeal No. 2] 190 AD2d 1008 [decided herewith]). We add only that evidence concerning plaintiff Earl Wolfs increased risk of cancer was properly admitted. Plaintiff was entitled to recover damages for mental distress caused by his fear of cancer (see, Trapp v Metz, 28 NY2d 913, revg on dissenting opn at 35 AD2d 851; Ferrara v Galluchio, 5 NY2d 16, 18-19, 21-22, rearg denied 5 NY2d 793; Rittenhouse v St. Regis Hotel Joint Venture, 149 Misc 2d 452, 454-456, mod on other grounds 180 AD2d 523). (Appeal from Judgment of Supreme Court, Erie County, Sprague, J. — Products Liability.) Present — Denman, P. J., Balio, Lawton, Fallon and Doerr, JJ.